Citation Nr: 0720326	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dizziness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frozen feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1955 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The veteran's claim of entitlement to service connection for 
hearing loss, tinnitus, and dizziness was initially denied by 
the RO in a February 2004 decision.  Upon thorough review of 
the evidence of record, the Board finds that the veteran has 
timely appealed the February 2004 decision with regard to the 
issues pertaining to tinnitus, hearing loss, and dizziness.  
While the veteran did not, prior to an April 2005 submission, 
specifically use the term "notice of disagreement," it is 
the Board's finding that his March 2004 statement can serve 
as a notice of disagreement with the February 2004 rating 
decision.  In this statement, the veteran, in essence, 
expressed his disagreement with the RO's findings with regard 
to the tinnitus, hearing loss, and dizziness claims.  As a 
timely notice of disagreement was filed with the February 
2004 rating decision with regard to the above-mentioned three 
issues, and his VA Form 9 was received within 60 days of the 
issuance of the SOC, the above claims are considered to be on 
appeal from the February 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2005 rating decision indicates that service 
connection for headaches and frozen feet was denied as no new 
and material evidence had been submitted.  The 2005 rating 
decision indicates that the last final rating of record with 
regard to the headache and frozen feet claims is dated in 
1996.  No mention is made of an unappealed September 2003 
rating decision, which determined that no new and material 
evidence had been submitted to reopen the claims for service 
connection for frozen feet and headaches.  In addition, the 
September 2005 SOC does not make any mention of the 
requirement to submit new and material evidence and fails to 
cite applicable laws and regulations to include 38 C.F.R. 
§ 3.156.  These errors must be addressed by the RO.  In 
addition, a new duty to assist letter should be issued to the 
veteran, informing him of the need to submit new and material 
evidence to reopen his claim; this letter must be compliant 
with the Court's decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006) in that it should inform him of "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial of  September 2003. 

In a letter received in March 2003, Dr. T. Burnett indicates 
that he vaguely remembered seeing the veteran around 1957.  
He also reported that he sold his practice in 1984, and the 
records were left in the care of Bartlett Medical Foundation 
in Sapulpa, Oklahoma.  The RO has not followed up with 
Bartlett Medical Foundation regarding whether outstanding 
records of the veteran can be obtained.  This should be 
accomplished.  

Records from the Social Security Administration (SSA), dated 
in 1992, indicate that the veteran was awarded Social 
Security disability benefits.  It is unclear what the basis 
of the decision was.  On remand, the veteran's SSA records 
should be obtained.  

The veteran reported having received treatment at St. John 
Medical Center in June 1991.  The RO has sought the veteran's 
treatment records from St. John Medical Center.  The records 
submitted include report of the veteran's November 1991 MRI 
of the brain, as well as 2001 records belonging to another 
patient (not the veteran).  Given the veteran's statement 
regarding treatment for headaches and dizziness in June 1991 
and St. John's mistake in sending records of another patient, 
the Board finds that follow-up with St. John Medical Center 
should be made to ensure all pertinent treatment records are 
obtained. 

During a June 2006 hearing before the undersigned, the 
veteran reported that he was receiving treatment at the VA 
facility in Tulsa, Oklahoma.  VA treatment records from May 
2003 to September 2005 have been obtained.  The veteran may 
have had earlier or more recent VA treatment.  Any such 
records may be relevant to the veteran's claim and should be 
obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
regard to all of his claims, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to the 
issues pertaining to frozen feet and 
migraine headaches, the RO is 
specifically asked to notify the veteran 
of the requirement to submit new and 
material evidence to reopen his claim; 
this letter should be consistent with the 
guidance set forth in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The RO should take the appropriate 
measures to obtain the veteran's 
treatment records (regarding hearing 
loss, tinnitus, dizziness, frozen feet 
and migraine headaches) prior to 2003 and 
subsequent to September 2005 from the 
Tulsa, Oklahoma, VA Medical Center.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  The RO should take the appropriate 
measures to obtain the veteran's SSA 
records, to include any available 
supporting medical evidence. 
 
4.  The RO should ask the veteran to 
complete releases authorizing VA to 
request his records from St. John Medical 
Center and Bartlett Medical Foundation in 
Sapulpa, Oklahoma (for Dr. Burnett's 
records).  These medical records should 
then be requested.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

5.  Thereafter, the RO should determine 
if any additional development, to include 
VA medical examinations, is necessary.  
If so, all necessary development should 
be accomplished.  The RO should then 
readjudicate the appealed issues based on 
all the evidence of record.  With regard 
to the issues pertaining to frozen feet 
and migraine headaches, the RO should 
determine whether new and material 
evidence has been submitted to reopen the 
claim since the final rating decision; 
and if so, whether entitlement to service 
connection is warranted.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


